Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 8, 9, 13, 21, 22, 26-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
causing, based on determining that the first apparatus unsuccessfully attempted to re-establish the call, the second apparatus to re-establish the call with the first apparatus.
Although a restriction was discussed with Appellant in the latest interview, the newly added claims also include the allowable subject matter and are therefore not being restricted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 13, 21, 22, and 26--40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,674,560 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of one are transparently found in US 10,674,560 B2 with obvious wording variations. For example, comparing claims 8, 9,  and 13 of the instant invention with the claims from US 10,674,560 B2:
Pending Application 16/856,307
US 10,674,560 B2
8. A method comprising: determining, based on a physical  location of a first apparatus and a physical location of a second apparatus, an order in which the first apparatus and the second apparatus should attempt to re-establish a call between a first apparatus and a second apparatus in the event that the call is dropped; causing, based on the order, the first apparatus to attempt to re-establish the call; receiving, from the first apparatus, a request to re-establish the call; and causing, based on determining that the first apparatus unsuccessfully attempted to re-establish the call, the second apparatus to re-establish the call with the first apparatus.

9. (Previously Presented) The method of claim 8, further comprising: sending an indication of the physical location to the first apparatus.

13. (Previously Presented) The method of claim 8, wherein the causing the second apparatus to re-establish the call with the first apparatus is based on a relocation of the second apparatus to a second physical location.
1. A method comprising: establishing, by a first terminal, a call with a second terminal; receiving, by the first terminal and from the second terminal, an indication of a physical location of the second terminal; and after determining, by the first terminal, that the call has dropped: determining, by the first terminal and based on the physical location of the second terminal, that the first terminal will re-establish the call; attempting, by the first terminal, to re-establish the call; determining that the attempt to re-establish the call was unsuccessful; determining, by the first terminal and based on the determining that the attempt to re-establish the call was unsuccessful, that the second terminal will re-establish the call; and receiving, by the first terminal, from the second terminal, and after the determining that the second terminal will re-establish the call, a second attempt to re-establish the call.

2. The method of claim 1, wherein the determining that the first terminal will re-establish the call is further based on determining that the physical location of the second terminal corresponds to a geographic area having compromised signal coverage.

6. The method of claim 1, wherein receiving the indication of the physical location of the second terminal comprises receiving the indication via multimedia messaging service (MMS) or short message service (SMS).


The claims of the instant application encompass the same subject matter as the claims of US 10,674,560 B2 except for a message indicating a failure to re-establish the call. However, these limitations are disclosed by Parker (Fig 3 -- alert of failure 318; para 0022 -- indicates failed attempt to reconnect dropped call). Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify US 10,674,560 B2 to include sending a message indicating a failure and re-establishing a call because such limitations are notoriously well known in the art and commonly used in the art when there is an error (i.e. sending an error message indicating that there is a failure), and would therefore have been obvious to try. Such limitations are used to provide information to other devices in the network, or to users that there is an issue with a call that is being placed, and there is a limited number of ways in which this may be accomplished.
Further, the instant claims obviously encompass the claimed invention of US 10,674,560 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of U.S. Patent US 10,674,560 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Claims 8, 9, 13, 21, 22, and 26--40 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of US 9,060,258 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of one are transparently found in US 9,060,258 B2 with obvious wording variations. For example, comparing claims 1-8 of the instant invention with the claims from US 9,060,258 B2:
1. A method comprising: establishing, at a first terminal, a call with a second terminal; calculating, at the first terminal, a first token value based on a first set of parameters related to the first terminal and a second token value based on a second set of parameters related to the second terminal; receiving, at the first terminal, a first network parameter and a second network parameter; combining, at the first terminal, the first network parameter with the first set of parameters to obtain a modified first set of parameters and the second network parameter with the second set of parameters to obtain a modified second set of parameters; determining, at the first terminal, a modified first token value based on the modified first set of parameters and a modified second token value based on the modified second set of parameters; determining, at the first terminal, that the modified first token value is greater than the modified second token value; determining, at the first terminal, that the call has dropped; and re-establishing, at the first terminal, the call.
2. The method of claim 1 further comprising: determining, at the first terminal, whether the call should be re-established.
The claims of the instant application encompass the same subject matter as the claims of US 9,060,258 B2 except for token values based on a set of parameters. However, these limitations are disclosed by Callaghan (para 0050 -- devices may exchange information; para 0051 -- rules for selecting reselection authority between user A and user B, devices can negotiate which device will reconnect via tone, text message, etc.; therefore, the rules that are implemented are used by the first device to make a determination of the information that to be transmitted to second device (i.e., determination of the value for characterization information)). Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the instant application to include token values based on a set of parameters because such limitations allow calls to be reconnected and resume calls with less hassle and more efficiently. Such limitations allow renegotiation to be made between two user devices so that one user device resumes the call and less resources are wasted throughout the network (Callaghan, para 001, 002).
Further, the instant claims obviously encompass the claimed invention US 9,060,258 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of US 9,060,258 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Claims 8, 9, 13, 21, 22, and 26--40 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of US 8,478,260 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of one are transparently found in US 8,478,260 B2 with obvious wording variations. For example, comparing claims 1-8 of the instant invention with the claims from US 8,478,260 B2:
1. A method, comprising: establishing a call with a second terminal; publishing, at a first terminal, a first set of parameters comprising first terminal characterizations; receiving, at the first terminal, a second set of parameters comprising second terminal characterizations; calculating, at the first terminal, a first token value based at least in part on a weighted sum of the first set of parameters and a second token value based at least in part on a weighted sum of the second set of parameters; determining, at the first terminal, that first token value is greater than the second token value; determining, at the first terminal, that the call has dropped; and re-establishing, at the first terminal, the call.
2. The method of claim 1 further comprising: determining, at the first terminal, whether the dropped call should be re-established.
The claims of the instant application encompass the same subject matter as the claims of US 8,478,260 B2 except for token values based on a set of parameters. However, these limitations are disclosed by Callaghan (para 0050 -- devices may exchange information; para 0051 -- rules for selecting reselection authority between user A and user B, devices can negotiate which device will reconnect via tone, text message, etc.; therefore, the rules that are implemented are used by the first device to make a determination of the information that to be transmitted to second device (i.e., determination of the value for characterization information)). Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the instant application to include token values based on a set of parameters because such limitations allow calls to be reconnected and resume calls with less hassle and more efficiently. Such limitations allow renegotiation to be made between two user devices so that one user device resumes the call and less resources are wasted throughout the network (Callaghan, para 001, 002).
Further, the instant claims obviously encompass the claimed invention US 8,478,260 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of US 8,478,260 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA NAVAR/Primary Examiner, Art Unit 2643